In a proceeding by a judgment creditor to direct third parties to turn over money which is the property of or owed to the judgment debtor, pursuant to CPLR 5225 and 5227, the petitioner appeals from an order of the Supreme Court, Nassau County, dated January 9, 1969, which (1) granted the third parties’ motion to vacate a prior order of said court, dated August 23, 1968, granting the application, and (2) denied the application. Order reversed, on the law and the facts, .with $20 costs and disbursements ; third parties’ motion denied; and original determination, granting the application, adhered to. (See Koroleski v. Badler, 32 A D 2d 810.) Beldock, P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.